Exhibit 10.1
CANCELLATION AND TERMINATION OF
ROYALTY AGREEMENT


1.  
Cancellation of Royalty Agreement. The undersigned parties, Sunovia Energy
Technologies, Inc., a Nevada corporation (“Sunovia”), and Carl L. Smith, III,
(“Smith”) on behalf of himself and Sparx, Inc., and its successors and assigns
hereby cancel and terminate that certain Royalty Agreement dated as of December
20, 2005 by and between Sparx, Inc., and Sologic, Inc. and (the “Royalty
Agreement”). By their signature hereon each of the parties acknowledge and agree
that all amounts due as royalty payments or other payments under the Royalty
Agreement have been previously paid and that no further payments shall be due or
shall be made by Sunovia hereunder.



2.  
Acknowledgement of Payments Previously Made. Smith hereby acknowledges that
payments have been made previously under the Royalty Agreement and represents
and warrants to Sunovia that no amounts are due to any third parties under the
Royalty Agreement. Smith agrees to hold Sunovia and its affiliates harmless from
and against any claims by third parties for amounts due to them under the
Royalty Agreement.

 
3.  
Miscellaneous. This Agreement:

a.  
is effective as of January 1, 2001;

b.  
shall be governed by and construed in accordance with Florida Law;

c.  
may be executed in one or more counterparts, each of which shall be deemed an
original and which together shall constitute one and the same instrument;

d.  
may be enforced solely in the courts of Sarasota County, Florida; and

e.  
may only be amended in writing executed by the parties hereto.



By their signatures below, each of the parties acknowledges that they have the
authority to execute this Agreement and that they have received good and valid
consideration in connection with the execution of this Agreement.
 

 
Sunovia Energy Technologies, Inc. a
Nevada corporation
         
 
By:
/s/ Arthur Buckland      
Arthur Buckland, President and CEO
                 




                  /s/ Carl L. Smith, III       Carl L. Smith, III              
   


 